*17ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JOSEPH D. SLOBODA of KEY BISCAYNE, FLORIDA, who was admitted to the bar of this State in 1990, be disbarred based on respondent’s disbarment in the State of New York for violations including conduct involving dishonesty, fraud, deceit or misrepresentation; conduct prejudicial to the administration of justice; conduct that adversely reflects on respondent’s fitness to practice law; neglect; commingling of trust funds; and conversion of escrow funds;
And the Disciplinary Review Board also having concluded in a matter presented to the Board pursuant to Rule l:20-4(f)(l) that respondent violated RPC 1.1(a) (gross neglect), RPC 1.4(a) (failure to communicate), RPC 1.5(a) (unreasonable fee), RPC 8.1(b) (failure to cooperate with an ethics investigation), RPC 5.5(a) (unauthorized practice of law) and Rule 1:28-2 (failure to provide new address to the New Jersey Lawyer’s Fund for Client Protection and to pay the annual assessment to the Fund);
And JOSEPH D. SLOBODA having failed to appear on the return date of the Order to Show Cause in this matter;
And good cause appearing;
It is ORDERED that JOSEPH D. SLOBODA be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JOSEPH D. SLOBODA, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the *18Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JOSEPH D. SLOBODA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.